Citation Nr: 1549368	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-41 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected peptic ulcer disease (PUD).

2.  Entitlement to service connection for an acquired psychiatric disorder, including a nervous condition, to include as secondary to his service-connected PUD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1963 to December 1965.

These matters come before the Board of Veterans' Appeals on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

Regarding the characterization of the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that, although the RO adjudicated the Veteran's claim as one for service connection for a nervous condition, the Veteran submitted a June 2013 letter from a private physician noting that the Veteran's symptoms included anxiety, worrying, depressed mood, and anger. Hence, the Board has characterized the claim more broadly, to encompass any diagnosed psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal was process using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Since June 29, 2013, the Veteran's PUD has manifested as no more than continuous moderate symptomatology, including abdominal pain and acid reflux; the Veteran's peptic ulcer has not been productive of less than severe symptomatology resulting in impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Furthermore, the Veteran's symptomatology has not been productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain or shoulder pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's service-connected PUD are not met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.114, DC 7305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2013 letter, sent prior to the initial unfavorable decision in January 2014, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and by providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains STRs, VA treatment records, a June 2013 letter from a private physician, and the Veteran's own contentions.  

He was also given a VA examination in conjunction with his claim for an increased rating for his service-connected PUD in January 2014.  He has not alleged that the VA examination is inadequate for rating purposes.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected PUD as it includes an interview with the Veteran, a review of his claims file, and a full examination addressing the relevant rating criteria.  Moreover, he has not alleged that his disability has worsened in severity since his most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim for an increased rating.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005, rev'd on other grounds, 444 F.3d 1328.

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Historically, the Veteran's service-connected PUD was assigned a 0 percent disability rating prior to June 29, 2013.  38 C.F.R. § 4.114 (2015).  In the January 2014 rating decision on appeal, the RO increased the Veteran's disability rating for PUD to 20 percent, effective June 29, 2013, the date the Veteran's claim for an increased rating was received.

Under DC 7305, PUD is assigned a 10 percent evaluation for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305.  A 60 percent rating is the highest rating available under this DC.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Pertinent evidence of record includes the Veteran's VA treatment records, a June 2013 letter from a private physician, and a January 2014 VA examination.

In a June 2013 VA treatment note, examination did not reveal any gastrointestinal symptoms including dysphagia, abdominal pain, nausea, vomiting, hematemesis, diarrhea, constipation, melena, or hematochezia.  It was noted that the Veteran took 20 milligrams of Omeprazole every day for his stomach.

In a June 2013 letter, a private physician stated that the Veteran had frequent stomach pain, pyrosis, and regurgitation.

In an October 2013 VA treatment note, the Veteran reported episodes of right upper quadrant abdominal pain that extended to his back.  The Veteran denied dysphagia, nausea, vomiting, hematemesis, diarrhea, constipation, melena and hematochezia.

In January 2014, the Veteran underwent a VA examination to assess the current nature of his service-connected disability.  Following a review of the Veteran's claims file, the examiner noted the Veteran's diagnosis of PUD.  During the examination, the Veteran stated that he suffered from continuous epigastric discomfort with irradiation to his back, as well as pain.  He stated that he was currently taking medication with a good response.  The examiner noted that the Veteran suffered from recurrent symptoms that were not severe, that occurred three times a year, and lasted less than a day.  Additionally, the examiner noted that the Veteran suffered from continuous abdominal pain that was relieved by standard ulcer therapy.  There was no evidence of any incapacitating episodes due to the Veteran's PUD.  The examiner also noted a March 2004 upper gastrointestinal radiographic study which showed a hiatal hernia with associated gastroesophageal reflex.  Finally, the examiner opined that the Veteran's PUD did not impact his ability to work.

Based upon the medical evidence, including the Veteran's lay statements to his treatment providers, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's service-connected duodenal ulcer have not been met at any point during the appeal period.  In this respect, while the evidence indicates that the Veteran has complained of symptoms such as abdominal pain, pyrosis (acid reflux), and regurgitation, there is no indication that those symptoms were moderately severe such as causing an impairment to the Veteran's such as anemia and weight loss.  Furthermore, there is no evidence that the Veteran suffered from any incapacitating episodes as a result of his PUD, let alone four incapacitating episodes that averaged 10 days or more.  In fact, during the January 2014 VA examination, the Veteran's stated he was responding well to his medication.  Thus, the Board finds that a rating in excess of 20 percent at any point during the appeal period is not warranted.

The Board further notes that the Veteran's duodenal ulcer was never manifested by severe symptoms so as to warrant a 60 percent rating under DC 7305.

The Board also notes that the Veteran is not entitled to a higher rating under any other diagnostic code for his gastrointestinal disability.  See 38 C.F.R. § 4.114.  DC 7319, for irritable colon syndrome, provides for a higher 30 percent evaluation for severe symptomatology including diarrhea or alternating diarrhea and constipation with more or less constant abdominal pain.  However, as reflected above, although the Veteran has complained of abdominal pain, the Veteran continuously denied diarrhea and constipation.  Therefore, a higher rating under this DC is not available.

Under DC 7346, for Gastroesophageal Reflux Disease (hiatal hernia), a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, productive of considerable impairment of the Veteran's health.  Again, the Veteran treatment records do not contain any complaints or notations of dysphagia.  And although the record reflects his complaints of abdominal pain, pyrosis, and regurgitation, there is no indication that those symptoms were productive of a serious impairment to his health.  Instead, it appears that his symptoms were largely controlled by medication.  Therefore, a higher rating under DC 7346 is not available.

Thus, as the evidence of record fails to establish that the Veteran's service-connected PUD warrants a higher rating, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent under DC 7305 for his PUD at any point during the appeal period.

Other Considerations

The Board has considered whether any further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PUD; however, the Board finds that the currently-assigned period is appropriate as his symptomatology has been stable throughout.  Therefore, assigning any further staged ratings for such disability is not warranted.

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PUD with the established criteria found in the rating schedule that is pertinent to that disability.  The Board finds that the Veteran's symptomatology throughout the appeal period has been fully addressed by the rating criteria under which the disability is rated, and as demonstrated above, symptoms that are indicative of moderately severe disease are not demonstrated.  No demonstrated symptoms are unaccounted for by the rating code and a referral for an extra-schedular rating is not appropriate because the rating criteria fully contemplate the nature and severity of the Veteran's service-connected right knee disability and duodenal ulcer.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  However, the Board notes that there is also no indication that the Veteran's PUD caused marked interference with his employment or that it resulted in frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board next notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected PUD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran alleges that he suffers from an acquired psychiatric disorder as a result of his military service.  In support of his claim, he submitted a June 2013 letter from a private physician that noted that he suffered from multiple psychiatric symptoms as a result of the way he was treated during service, as well as the prejudice he was subjected to as a result of his Hispanic heritage.  Alternatively, the June 2013 letter raised the possibility that his acquired psychiatric disorder was secondary to his service-connected PUD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To date, the Veteran has not been afforded a VA examination to address the nature and etiology of his alleged acquired psychiatric disorder.

VA is obliged to provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

With regard to the first element in the McLendon analysis, the June 2013 letter from the private physician noted that the Veteran's symptoms included nervousness, anxiety, worrying, difficulty concentrating, irritability, anger, mood changes, depressed mood, and an alteration in his sleep pattern.  Thus, the first element of the McLendon analysis is met.

With regard to the second element, the Veteran reported experiencing prejudice and undue treatment while in service as a result of his Hispanic heritage.  In this regard, the Board notes that the Veteran, as a lay person, is competent to report events that are within the realm of his personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Alternatively, with regard to the theory of secondary service connection, the Veteran is presently service-connected for PUD.  Thus, the second element of the McLendon analysis is met as to both theories of entitlement.

With regard to the third element, the June 2013 letter indicates a relationship between the Veteran's in-service treatment and his present symptomatology.  Specifically, the letter states that the Veteran symptoms had their onset while he was in service and that they continued to the present.  The physician also stated that the Veteran's nervous problem was related to the stress of war and training.  Also, the letter opined that the it was at least as likely as not that the Veteran's PUD aggravated his alleged psychiatric condition.  As there is medical evidence indicating a relationship between the Veteran's current symptoms and his military service, as well as a relationship between his current symptoms and his service-connected PUD, the third element in the McLendon analysis is met as to both theories of entitlement.

Finally, with regard to the final element, the Board notes that, despite the positive opinion in the June 2013 letter, the medical evidence is insufficient to decide the Veteran's claim.  In this regard, although the private physician noted the Veteran's lay statements that his psychiatric symptoms began while he was in service and that they continued through service, the Board notes that those statements are inconsistent with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Veteran's VA treatment records consistently reflect his denial of experiencing any psychiatric symptoms.  See, e.g., October 2012 VA Depression Screening; August 2013 VA Depression Screening.  Furthermore, with regard to the physician's opinion that the Veteran's psychiatric symptoms were aggravated by his service-connected PUD, the physician failed to provide any rationale to support her opinion.  See Nieves-Rodriguez v. Peake, 22 vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).

Because the evidence of record is insufficient to decide the Veteran's claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  McLendon supra.  The examiner should determine if the Veteran has a current diagnosis of an acquired psychiatric disorder, and whether that disorder is at least as likely as not related to the Veteran's military service or, in the alternative, secondary to his service-connected PUD.

Furthermore, with regard to the Veteran's claim for a TDIU, as the Veteran has claimed that he is unemployable due to all disabilities, the Board finds that that issue is inextricably intertwined with the issue of service connection for an acquired psychiatric disorder since any decision on that matter may affect the Veteran's entitlement to a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the Veteran's claim for the second issue).  As such, the Board cannot resolve this issue prior to resolution of the issue of entitlement to service connection for an acquired psychiatric disorder.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated to January 21, 2014, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claim of entitlement to service connection for an acquired psychiatric disorder or his claim for a TDIU.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claims remaining on appeal.  VA treatment records dated to January 21, 2014, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's mental health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  Determine whether the Veteran has a current diagnosis(es) of any acquired psychiatric disorder(s).

b)  For each currently-diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's military service.

c)  For each currently-diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is caused by his service-connected PUD.

d)  For each currently-diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is aggravated by his service-connected PUD.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

An opinion and supporting rationale must be provided for each question posed above.  If an opinion cannot be given without resorting to mere speculation, the examiner must state so and further provide a reason for such conclusion.

4.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


